                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

  TINA BAKER,
        Plaintiff,                                                 No. 3:18-CV-1534 (MPS)

          v.

  CT TRANSIT,
       Defendant



                                   INITIAL REVIEW ORDER

       The plaintiff, Tina Baker, brings an action under Title VII of the Civil Rights Act of 1964

(“Title VII”) for employment discrimination against defendant Connecticut Transit (“CT

Transit”). (See ECF No. 1 at 1.) In her complaint, she alleges that the defendant discriminated

against her on the basis of her race, color, and sex. (See id. at 3.) She alleges that she was

terminated from her employment with the defendant due to a violation of a company policy

concerning cell phones. (See id. at 3.) She also claims that other workers of a “different gender”

received a different punishment. (See id. at 4.)

       Because the plaintiff sought to proceed in forma pauperis (ECF No. 2), I must evaluate

her complaint and determine whether it should advance. “[T]he court shall dismiss [a] case at

any time if the court determines that [the action] is frivolous or malicious; fails to state a claim

on which relief may be granted; or seeks monetary relief against a defendant who is immune

from such relief.” 28 U.S.C. § 1915(e)(2). The plaintiff is pro se, so I construe her pleadings

liberally. Sealed Plaintiff v. Sealed Defendant, 537 F.3d 185, 191 (2d Cir. 2008). “[A] pro se

complaint, however inartfully pleaded, must be held to less stringent standards than formal

pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citation and

quotation marks omitted). Nevertheless, even a pro se plaintiff must include sufficient facts to

                                                   1
afford the defendants fair notice of the claims and the grounds upon which they are based and to

demonstrate a right to relief. Bell Atlantic v. Twombly, 550 U.S. 544, 555-56 (2007).

Conclusory allegations are not sufficient. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

plaintiff must plead “enough facts to state a claim to relief that is plausible on its face.” Bell

Atlantic, 550 U.S. at 570. A claim has “facial plausibility when the plaintiff pleads factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).

       I conclude that the plaintiff has set out a plausible claim of discrimination based upon

gender in her complaint. Title VII “prohibits employment discrimination on the basis of race,

color, religion, sex, or national origin.” Ricci v. DeStefano, 557 U.S. 557, 577 (2009). The

statute “prohibits both intentional discrimination (known as ‘disparate treatment’) as well as, in

some cases, practices that are not intended to discriminate but in fact have a disproportionately

adverse effect on minorities (known as ‘disparate impact’).” Id. “Disparate-treatment cases

present the most easily understood type of discrimination, . . . and occur where an employer has

treated a particular person less favorably than others because of a protected trait.” Id. (internal

quotations, citations, and alterations omitted). Here, although the plaintiff’s complaint is

somewhat sparse, she plausibly alleges that she suffered an adverse employment action—

termination of her job—for an infraction that resulted in a lesser punishment for her male

colleagues.1 She does not, however, include any allegations that support claims of disparate

treatment based upon her race or color. I therefore dismiss those portions of her Title VII claim.




       1
        Technically, the plaintiff alleges that her male coworkers received a different
punishment—not necessarily a less harsh one. (See ECF No. 1 at 4.) But construing her
complaint liberally, I conclude that she has alleged that her coworkers received a lesser
punishment for the same infraction.
                                                   2
                                        ORDERS

   In accordance with the foregoing analysis, the court enters the following orders:



(1) The plaintiff’s Title VII claim may proceed with regard to her claim for discrimination

   based upon her gender. It is dismissed with respect to her claims for discrimination based

   upon her race and color.

(2) Within twenty-one (21) days of this Order, the Clerk shall prepare a summons form and

   send an official capacity service packet to the U.S. Marshal’s Service. The U.S. Marshals

   Service shall serve the summons, a copy of the complaint and this order on defendant

   Connecticut Transit by delivering the necessary documents in person to the Office of the

   Attorney General, 55 Elm Street, Hartford, CT 06141.



   It is so ordered.

           Dated at Hartford, Connecticut this 12th day of October, 2018.



                                                                                          /s/

                                                                    Michael P. Shea, U.S.D.J.




                                            3
